Fourth Court of Appeals
                               San Antonio, Texas
                                    November 5, 2014

                                   No. 04-14-00488-CV

                        IN THE INTEREST OF T.F., A CHILD,

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-PA-02356
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
       Appellant Thomas Faggan's motion to extend time to file brief is hereby GRANTED.
Appellant's brief is due on or before November 19, 2014.




                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court